                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION




PORTERS NECK COUNTRY CLUB, INC.,                    Civil Action No. _____________

                     Plaintiff,

vs.                                                  COMPLAINT AND JURY TRIAL
                                                             DEMAND
ALLIED WORLD ASSURANCE COMPANY
(U.S.) INC.,

                     Defendant.


                                       COMPLAINT

             Plaintiff Porters Neck Country Club, Inc. (“PNCC”), by its undersigned

counsel, for its complaint against Defendant Allied World Assurance Company (U.S.)

Inc. (“AWAC”), alleges as follows:

                                  NATURE OF THE ACTION

             1.      This is an insurance coverage action in which Plaintiff PNCC, a

country club, seeks various forms of relief under a first-party commercial property policy

PNCC purchased from Defendant AWAC (the “Policy” or the “AWAC Policy”), based on

AWAC’s failure to honor its contractual obligations to PNCC under the AWAC Policy.

             2.      In September 2018, PNCC’s facility in Wilmington, North Carolina

(the “Club”) was in the direct path of Hurricane Florence’s high-wind speeds and record-

setting rainfalls. Multiple structures at the Club were severely damaged, including the

clubhouse, a 25,000 square foot building at the heart of the Club.

             3.      The clubhouse suffered severe damage on its first and second

floors, due to high winds that damaged the roof and windows on both floors, and wind-

                                            1

         Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 1 of 25
driven rain that subsequently intruded into both floors through the damaged roof. The

Club’s maintenance office, pool bathroom/snack bar building, sports center, tennis

courts and golf course also sustained damage.

             4.     Days later, certain parts of the Club already fully damaged by

Florence’s wind and wind-driven rain were also subjected to flooding from an

overflowed pond on the grounds of the Club.

             5.     PNCC has worked to repair the Club as quickly as possible and has

reopened certain areas, but there are still extensive repairs to be done, and AWAC has

wrongfully and in bad faith refused to pay PNCC’s claim. Based on AWAC’s continuing

refusal to pay, PNCC has taken on substantial debt to finance the repairs, but available

funds are nearly exhausted and PNCC is in dire financial straits.

             6.     To make matters worse, since the Club is only partially open, it

continues to lack the revenue stream it typically earns from, among other things, hosting

weddings and other paid events, operating a golf pro shop in the clubhouse, and

operating a restaurant for members in the clubhouse. Even with parts of the Club

reopened, PNCC still cannot secure the typical number of wedding and event bookings,

and the Club has lost current and prospective members.

             7.     During the months following Florence, PNCC’s public adjuster

submitted a steady stream of information to AWAC, eventually substantiating over $7.5

million in losses, of which at least $6 million is covered by the AWAC Policy (the

“Claim”). AWAC paid $750,000 and refused to pay the remainder of the covered loss

based in part on the Policy’s flood exclusion, despite the Club having been fully and




                                            2


         Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 2 of 25
completely damaged by wind and wind-driven rain days before any flooding occurred at

certain structures.

              8.      Shortly after the hurricane, AWAC’s adjustment team advised

PNCC that it must hire a loss mitigation company as soon as possible in order to

comply with its loss mitigation obligations under the AWAC Policy. AWAC identified for

PNCC a franchisee of the nationwide Servpro company called PRO Fire & Water

Restoration d/b/a SERVPRO of Evergreen Park / South Chicago City (“Servpro”), a

company with whom the adjustment team had a preexisting relationship.

              9.      AWAC’s adjustment team then facilitated Servpro contacting PNCC

and repeatedly gave PNCC the impression that Servpro’s costs would be covered by

the Policy. PNCC, moving expeditiously at AWAC’s instruction and believing Servpro’s

costs would all be covered, authorized Servpro to conduct the loss mitigation.

              10.     Servpro, working under the instruction of AWAC’s adjustment team,

who had previously explained to PNCC that Servpro’s costs were covered, ultimately

charged PNCC directly for more than $1.4 million—a massively inflated figure well

beyond what would be a reasonable fee for Servpro’s scope of work. Despite PNCC

advising AWAC of the Servpro invoice, and despite AWAC’s previous representations to

PNCC that Servpro’s services were covered under the Policy, AWAC has not paid any

portion of the invoice.

              11.     Servpro subsequently placed a claim of lien on the Club for the full

invoiced amount of $1,429,753.44 (the “Servpro Lien”).

              12.     AWAC knew from the beginning of the adjustment process and

throughout the scope of Servpro’s work that AWAC would deny coverage for part of the


                                             3


          Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 3 of 25
Claim based on the Policy’s flood exclusion. Nonetheless, AWAC authorized Servpro to

remove and/or destroy all portions of the clubhouse and other structures that PNCC

could have used to show that wind and rain, not flood, caused the damage PNCC is

now in the process of repairing.

                13.   AWAC’s legally and factually unsupported denial of coverage has

forced PNCC, a non-profit corporation, into dire financial straits. PNCC took out a

substantial line of credit to finance the repairs, but that line is nearly exhausted and

PNCC will very likely be unable to secure additional financing.

                14.   In this action, PNCC seeks: (a) damages for breach of contract

based on AWAC’s failure to honor its obligations to PNCC under the AWAC Policy; (b) a

judicial declaration that AWAC waived its right to assert, or is estopped from asserting,

a flood exclusion in the Policy to deny or limit coverage, because a company directly

supervised by AWAC, Servpro, destroyed the evidence necessary for PNCC to show

that all damage to the Club was caused by wind and rain; and (c) a judicial declaration

that AWAC must pay Servpro’s full invoice and may only credit a reasonable portion of

Servpro’s repair invoice toward the exhaustion of the Policy’s applicable limit(s) of

liability.

                15.   PNCC also seeks treble damages under Chapter 75, Article 1,

Section 75-1.1 of the North Carolina General Statutes for AWAC’s unfair claim

settlement practices in handling the Claim, as well as punitive damages under North

Carolina common law.

                                        PARTIES

                16.   PNCC is a North Carolina non-profit corporation with its principal

place of business at 8403 Vintage Club Drive, Wilmington, North Carolina 28411.
                                            4


             Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 4 of 25
              17.    Upon information and belief, Defendant Allied World Assurance

Company (U.S.) Inc. is a Delaware corporation with its principal place of business in

New York, New York.

                              JURISDICTION AND VENUE

              18.    This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(2),

because the amount in controversy is in excess of $75,000 and PNCC enjoys complete

diversity of citizenship with AWAC.

              19.    Venue is proper in this Court under 28 U.S.C. § 1391 because

substantial parts of the events giving rise to the claims for relief pleaded herein occurred

within the Eastern District of North Carolina.

                          COMMON FACTS AND ALLEGATIONS

PNCC Suffers Substantial Property Damage during Hurricane Florence and Files
                      a Claim under the AWAC Policy

              20.    On or about Friday, September 14, 2018, Hurricane Florence made

landfall in and around Wilmington, North Carolina, where the Club is located.

              21.    Florence’s high wind speeds caused damage to the roof and

multiple windows in the clubhouse.       The wind damage in turn led to severe water

intrusion and resulting damage to both floors of the clubhouse and other parts of the

Club, including the maintenance office, pool bathroom/snack bar building, sports center,

tennis courts and golf course.

              22.    On or about September 15, 2018, PNCC submitted a notice of loss

to AWAC explaining the wind and rain damages to the Club and specifying that

additional specifics about the scope of damage would be provided once PNCC could

access the entire Club.

                                             5


         Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 5 of 25
             23.    On or about Sunday, September 16, 2018, after wind-driven rain

already had inundated the clubhouse and other parts of the Club for two days, a pond at

the Club overflowed because a backup gas-powered generator broke down based on

water intrusion and was rendered unable to continue pumping excess rainfall out of the

pond.

             24.    After submitting its notice of loss, PNCC retained the public

adjusting firm National Fire Association (“NFA”).

             25.    AWAC retained the services of the independent adjusting firm

McLarens.

             26.    AWAC, via Steven Korasidas, Executive General Adjuster for

McLarens, advised PNCC of its time-sensitive loss mitigation responsibilities and

identified an emergency damage mitigation and loss remediation company, Servpro, for

PNCC’s consideration.

             27.    Servpro began its work at the Club on or about September 20,

2018 and continued through approximately October 13, 2018.

             28.    AWAC retained as part of its adjustment team: (a) McLarens; (b)

Arya Claims Services (“Arya”), a claims management service for property insurance

companies like AWAC; (c) Halliwell Engineering Associates (“Halliwell”), a cause and

origin expert; and (c) DND Construction Services (“DND Construction”), a construction

and property loss expert. These four companies are collectively referred to herein as

AWAC’s “adjustment team.”




                                            6


         Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 6 of 25
             29.    Having brought four separate companies on board within weeks of

the hurricane, AWAC was fully equipped to promptly and fairly adjust and pay PNCC’s

claim.

             30.    On October 4, 2018, AWAC’s agent Arya sent a letter to PNCC

reserving AWAC’s right to deny coverage under the Policy’s real property limit based on

numerous terms in the Policy, including but not limited to an exclusion for “[l]oss caused

by or resulting from … Flood.”

             31.    Around the time of and continuing after the October 4, 2018 letter,

one of AWAC’s loss adjusters made repeated statements to PNCC and/or its adjuster

NFA agreeing that most or all of the loss should be covered.

             32.    On or about October 25, 2018, an Arya representative visited the

Club and, while there, advised Marc Tingle, Chief Operating Officer of PNCC, that

AWAC would agree to make a $750,000 advance payment to PNCC, even though it

was clear at that time that the covered loss would far exceed $750,000.

             33.    PNCC received AWAC’s $750,000 advance payment on or about

November 1, 2018.

             34.    PNCC requested additional partial payments after receiving the

November 1, 2018 payment, but AWAC ignored all such requests, despite its

adjustment team’s statements that the loss would be covered.

             35.    Despite AWAC’s adjustment team continuing to give PNCC the

impression that its losses were covered, on November 6, 2018, AWAC’s agent Arya

sent a second letter to PNCC reserving AWAC’s right to deny coverage. This time,

AWAC appeared to also deny coverage for at least part of the Claim by stating that


                                            7


         Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 7 of 25
“substantial damage to the Clubhouse resulted from flood, which cause of loss is

excluded.”

              36.    In November 2018, PNCC was forced to retain counsel to address

AWAC’s failure to pay and apparent denial based on the flood exclusion.

              37.    On November 19, 2018, PNCC sent a letter to AWAC that: (a)

refuted AWAC’s contention that any part of the damage to the clubhouse resulted from

flood; (b) sought clarification on whether AWAC was actually denying coverage based

on the flood exclusion; and (c) requested a detailed explanation with supporting

documentation of what particular damage AWAC asserted was caused by flood.

              38.    On November 29, 2018, AWAC’s agent Arya sent a letter to PNCC

that: (a) acknowledged that one source of damage to the clubhouse was wind-driven

rain; (b) asserted that the clubhouse was also damaged by overflow from a pond near

the clubhouse; and (c) asserted that damage to other structures including the tennis

courts, pool house and golf course may have resulted from flood. The letter did not

provide the supporting documentation requested in PNCC’s November 19, 2018 letter.

              39.    Throughout the timeframe in which this correspondence was being

exchanged, PNCC’s adjuster NFA and AWAC’s adjuster McLarens spoke regularly

about, and Mr. Korasidas of McLarens regularly agreed, that the Claim, or at least a

very substantial portion of it, should be covered.

              40.    Having received only the November 1, 2018 advance payment of

$750,000, NFA continuously requested additional partial payments and advised the

adjustment team that AWAC’s continuing failure to make more payments was pushing

PNCC into more and more dire financial straits.


                                             8


         Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 8 of 25
              41.    AWAC ignored every one of PNCC’s requests for additional partial

payments during this timeframe.

              42.    By letter dated December 7, 2018, PNCC again explained to

AWAC’s adjustment team that any infiltration of flood water into the clubhouse occurred

after the relevant areas had been completely damaged by wind-driven rain, again

requested an additional payment, and again advised AWAC that its failure to pay was

pushing PNCC into an increasingly dire financial condition.

              43.    On or about December 20, 2018, PNCC provided AWAC with

invoices and estimates supporting a loss of $6,307,342.47, a substantial portion of

which is covered under the Policy, and yet again requested that AWAC make at least an

interim additional payment.

              44.    Without explanation, AWAC did not make any payment based on

PNCC’s December 20, 2018 submission; instead, AWAC’s counsel sent a January 2,

2019 letter disputing PNCC’s position that the clubhouse was fully damaged by wind

and rain prior to any flooding.

              45.    In support of its position, AWAC provided two aerial photographs

that purported to show flooding reaching the clubhouse, but did not explain how that

documentation proved the flooding was the actual cause of damage. The only other

support offered by AWAC was a reference to “verbal reports” from its cause and origin

expert.

              46.    In early January 2019, PNCC provided additional documentation to

support over $300,000 in business personal property damage and made additional

requests for interim payments from AWAC to help finance the ongoing repairs.


                                           9


          Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 9 of 25
              47.    AWAC yet again ignored the requests, pushing PNCC into even

more dire financial straits as it attempted to continue repairing the Club.

              48.    On February 15, 2019, PNCC sent another letter to AWAC

reminding AWAC of the December 20, 2018 and early January 2019 claim submissions

substantiating millions of dollars of covered loss, and reiterating the dire financial

condition PNCC was in as a result of AWAC not making any payments to finance the

costs of ongoing repairs other than the initial $750,000 advance.

              49.    After PNCC’s February 15, 2019 letter, PNCC continued to urge

AWAC to make payments and AWAC’s adjustment team continued to agree that at

least a substantial part of PNCC’s losses would be covered. Still, AWAC did nothing.

              50.    In addition to AWAC’s failure to finance the ongoing repairs

themselves, the pace of the repairs continues to cause PNCC to lose substantial

business income, for which PNCC has provided documentation and seeks coverage

under the Policy. PNCC’s lost revenue includes but is not limited to: (a) cancellation of

weddings planned between September 2018 and December 2018; (b) loss of income

from holiday parties based on having to hire outside catering based on lack of

functioning kitchens at the Club; (c) loss of revenue from the Club’s golf pro shop; (d)

inability to schedule weddings and other paid events during winter 2019 and continuing

through the date of this filing; (e) loss of revenue based on damage to and closure of

the clubhouse restaurant; and (f) loss of prospective members.

                                    The AWAC Policy

              51.    AWAC sold PNCC Commercial Property Policy No. 5121-0110-04

for the policy period October 18, 2017 through October 18, 2018. A copy of the Policy

certified by AWAC as true and correct is filed herewith as Exhibit A.
                                             10


         Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 10 of 25
                 52.    The AWAC Policy “insures against all risks of direct physical loss of

or damage to property described herein …” occurring during the policy period, subject to

various sublimits of liability, deductibles, exclusions, and other terms and conditions.

See Ex. A at § 9 (p. 15 of 25).

                 53.    As relevant here, the Policy provides the following limits of

insurance:

               i. $7,232,800 per occurrence for Real & Personal Property as defined in
                  the Policy;1

               ii. $1,000,000 for Golf Holes as defined in the Policy;

              iii. $500,000 for Golf Course Property as defined in the Policy, including
                   Debris Removal;

              iv. $200,000 for Trees & Landscaping as defined in the Policy, including
                  Debris Removal; and

               v. $750,000 for Business Interruption and Extra Expense.

See Ex. A at Declarations, Item 3 (p. 1 of 25).

                 54.    The Policy includes the following exclusionary language:

                 This policy does not insure against loss or damage caused directly
                 or indirectly by …

                 L. [l]oss or damage caused by or resulting from:

                 …

                 (2) “Flood,” unless specified in ITEM 3. of the Declarations, and
                 then only for such specified amount; or

                 (3) Any and all loss from any other cause when occurring
                 concurrently or sequentially with … “Flood” …

See Ex. A at § 10.L.2-3 (pp. 16-17 of 25).



1
    Capitalized terms are defined in the AWAC Policy.

                                                11


           Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 11 of 25
               55.    Item 3 of the Declarations does not include a limit of liability for

“Flood.”

               56.    For purposes of the Policy, “Flood” is defined as:

               ‘Surface Water’, waves, tide, or tidal water and the rising (including
               overflowing or breaking of boundaries) of lakes, ponds, reservoirs,
               rivers, streams, harbors and similar bodies of water …

See Ex. A at § 12 (p. 21 of 25).

               57.    Real and personal property covered by the Policy is valued “at

replacement cost without deduction for depreciation,” unless “the property is not

repaired or replaced within a reasonable period from the date of loss,” in which case

“the valuation is to be on an Actual Cash Value basis measured at the time of loss.”

See Ex. A at § 11.A (p. 19 of 25).

               58.    The Policy’s business interruption limit of liability provides coverage

for:

               loss resulting from necessary interruption of business conducted by
               the Insured and caused by direct physical loss or damage by any of
               the perils covered herein during the terms of this policy to Real
               and/or Personal Property as covered herein.

               If such loss occurs during the term of this policy, it shall be adjusted
               on the basis of the actual loss sustained by the Insured, during the
               period of restoration, consisting of the net profit (or loss) which is
               thereby prevented from being earned and of all charges and
               expenses (excluding ordinary payroll), but only to the extent that
               they must necessarily continue during the interruption of business,
               and only to the extent to which they would have been incurred had
               no loss occurred.

See Ex. A at § 7.E (p. 8 of 25).

               59.    For purposes of the business interruption coverage, Period of

Restoration means:

               the period of time that: (a) Begins with the date of direct physical
                                              12


           Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 12 of 25
              loss or damage by any of the perils covered herein, at the
              described premises; and (b) Ends on the date when the property at
              the described premises should be repaired, rebuilt or replaced with
              reasonable speed and similar quality.

See Ex. A at § H.1 (p. 9 of 25).

              60.    The Policy’s business interruption limit of liability includes coverage

for Expense to Reduce Loss, which includes:

              such expenses as are necessarily incurred for the purpose of
              reducing any ‘Business Interruption’ loss under this policy, provided
              such coverage shall not exceed the amount by which the ‘Business
              Interruption’ loss covered under this policy is thereby reduced.

See Ex. A at § E.2 (p. 8 of 25).

              61.    The Policy also includes coverage for Extra Expense, which

includes:

              the excess cost necessarily incurred to continue the operations of
              the Insured’s business or facility that would not have been incurred
              had there been no loss or damage by any of the perils covered
              herein during the term of this policy to Real and/or Personal
              Property as covered herein.

See Ex. A at § F (p. 9 of 25).

              62.    The Policy requires that AWAC pay all adjusted claims within 30

days “after the presentation and acceptance of satisfactory proof(s) of loss.” See Ex. A

at § 25 (p. 22 of 25).

 AWAC Fails to Pay Servpro’s Exorbitant Fee and Stands By as Servpro Places a
                          Claim of Lien on the Club

              63.    Mr. Korasidas of McLarens, the independent adjuster appointed by

AWAC, made clear in the early days after the hurricane that the claim, including any

charges from Servpro for its loss mitigation services, should be covered under the

Policy.

                                            13


          Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 13 of 25
             64.    On or about September 23, 2018, with the understanding that all

Servpro invoices would be covered under the Policy and paid by AWAC, PNCC

contracted with Servpro to provide loss mitigation and remediation services for the Club.

             65.    PNCC had no involvement in the identification of Servpro as a

potential loss mitigation company or the delineation of Servpro’s scope of work, and

merely signed the agreement authorizing Servpro to perform services at the Club.

             66.    Servpro worked under the express supervision of AWAC’s

adjustment team throughout their time at the Club, and PNCC had no substantive

involvement in authorizing Servpro’s scope of work and no understanding of how

Servpro was calculating how much to invoice for its services.

             67.    Given AWAC’s adjustment team’s repeated representations that

Servpro’s services would be paid by AWAC in full under the Policy, and given PNCC’s

comparative lack of familiarity with the loss mitigation and remediation business, PNCC

did not closely supervise Servpro’s work.

             68.    Servpro allegedly completed its scope of work on October 13, 2018

and departed from the Club.

             69.    Servpro departed the Club over one week sooner than it had

previously told PNCC it would; upon information and belief, Servpro accelerated its

departure because Hurricane Michael had made landfall in Florida and Servpro wished

to move its personnel to another job.

             70.    On November 2, 2018, PNCC received an “Initial Draw Request”

from Servpro in the amount of $500,000 for its work on the Club. The invoice included

no breakdown for why Servpro was seeking such an enormous draw for the amount of


                                            14


        Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 14 of 25
work it performed at the Club, and no explanation for why Servpro was seeking

payment from PNCC rather than AWAC.

             71.     On or about November 13, 2018, NFA requested various

information from Servpro in an effort to evaluate Servpro’s “Initial Draw Request.”

             72.     On November 15, 2018, Servpro issued a total invoice of

$1,429,753.44.     The November 15, 2018 invoice included an uncertified listing of

Servpro’s employees’ rates and time at the site as well as certain information about

material and equipment rates.

             73.     On December 5, 2018, having received none of the requested

additional information from Servpro, NFA sent a letter to Servpro reiterating the prior

request for information to evaluate the basis for Servpro’s invoice. Upon information

and belief, Servpro never responded to the December 5, 2018 letter.

             74.     On or about January 24, 2019, Servpro filed the Servpro Lien on

the Club, further complicating PNCC’s efforts to secure the financing necessary to

repair the Club in the absence of any payments from AWAC.

             75.     Despite having always explained to PNCC that the Servpro fees

would be covered and despite having express knowledge of the Servpro Lien currently

burdening the Club, AWAC has not paid the Servpro invoice or in any other way worked

to alleviate the ongoing financial strain on PNCC from the Servpro Lien.

                                The Servpro Agreement

             76.     The Servpro Agreement, a true and correct copy of which is

attached hereto as Exhibit B, includes a one page “Authorization to Perform Services

and Direction of Payment” signed by PNCC and Servpro.


                                            15


         Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 15 of 25
               77.   The Authorization to Perform Services and Direction of Payment

component of the Servpro Agreement, signed by Marc Tingle of PNCC, states that

PNCC “authorizes [Servpro] to perform any and all necessary cleaning and/or

restoration services on [PNCC’s] property … and with respect to items that need to be

cleaned at a remote location to remove and clean such items as necessary.” See Ex. B

at p. 1.

               78.   However, the Authorization to Perform Services and Direction of

Payment does not contractually obligate PNCC to pay Servpro. Instead, it includes the

following provision enabling a customer to authorize its property insurance company to

pay Servpro directly:

               Customer authorizes _______ Insurance Company, herein referred
               to as ‘Insurance Company,’ to pay Provider solely and directly for
               that portion of the work covered by Customer’s Insurance policy.

See Ex. B at p. 1.

               79.   PNCC and Servpro left the space before “Insurance Company”

blank when executing the Servpro Agreement.

               80.   The Authorization to Perform Services and Direction of Payment

then establishes which entity will be responsible for which component(s) of the payment

to Servpro:

               Customer agrees to pay Customer’s deductible in the amount of
               $______ that applies to this claim. If any amounts owing to
               Provider for Provider services are not covered by insurance,
               Customer agrees to pay those amounts to Provider within fifteen
               (15) days of Customer’s receipt of invoice.

See Ex. B at p. 1.

               81.   PNCC and Servpro left the space for PNCC’s insurance deductible

blank when executing the Authorization to Perform Services and Direction of Payment.
                                           16


           Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 16 of 25
                           COUNT I – BREACH OF CONTRACT

               82.    PNCC repeats and re-alleges the allegations of the foregoing

paragraphs as if fully set forth herein.

               83.    The AWAC Policy constitutes a valid contract of insurance between

PNCC and AWAC, the terms and conditions of which were triggered by the damages

suffered by PNCC’s Club during Hurricane Florence.

               84.    PNCC has performed all of its duties consistent with the terms and

conditions of the AWAC Policy.

               85.    All insurance premiums under the AWAC Policy have been paid

and thus PNCC is rightfully entitled to the coverage benefits of the AWAC Policy.

               86.    AWAC has refused to cover any of the covered property damage

PNCC’s Club suffered as a result of Hurricane Florence, all of which has been properly

substantiated through submissions to AWAC by PNCC, other than AWAC’s unallocated

advance payment of $750,000.

               87.    AWAC’s refusal to provide coverage under the Policy includes,

among other amounts, failure to reimburse amounts: (a) already paid by PNCC to

restore the Club; (b) that PNCC anticipates paying in the future to restore the Club back

to its condition prior to the loss; and (c) charged to PNCC by Servpro based on the

unreasonable scope of work undertaken by Servpro under the supervision of AWAC’s

adjustment team.

               88.    As a result of AWAC’s breach of contract, PNCC has sustained and

will continue to sustain covered losses of at least $6 million, the final amount of which

will be ascertained at trial.


                                            17


         Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 17 of 25
           COUNT II – DECLARATORY JUDGMENT (WAIVER/ESTOPPEL)

              89.    PNCC repeats and re-alleges the allegations of the foregoing

paragraphs as if fully set forth herein.

              90.    Via written correspondence from its agents, AWAC has reserved its

right to deny coverage for part or all of PNCC’s Claim based on the flood exclusion in

the AWAC Policy.

              91.    AWAC and its adjustment team knew at the time of Servpro’s work

at the Club that AWAC planned to deny coverage for part or all of PNCC’s Claim on the

basis that the damage was caused by floodwater infiltration.

              92.    During that time period, AWAC instructed and permitted Servpro to

remove various parts of the clubhouse with which PNCC could have proven that all

damage to the Club occurred because of wind and rain prior to any infiltration of flood

waters.

              93.    Before Servpro completed its work, via the October 4, 2018 letter

from Arya to PNCC, AWAC specifically reserved the right to deny coverage for part or

all of PNCC’s Claim based on the Policy’s flood exclusion. AWAC has since denied

coverage for at least some portion of the Claim and continues to reserve its right to

deny coverage in full.

              94.    Despite AWAC already knowing it would deny coverage to PNCC

on the basis of the flood exclusion, AWAC instructed Servpro to remove the parts of the

clubhouse that PNCC would have used to demonstrate that the flood exclusion does not

apply to PNCC’s loss.

              95.    Nonetheless, AWAC continues to assert that the flood exclusion

does apply to the Claim.
                                           18


          Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 18 of 25
              96.    By reason of the foregoing, an actual and justiciable controversy

exists between PNCC and AWAC with respect to whether AWAC can apply the flood

exclusion to deny coverage for any part of PNCC’s Claim in light of Servpro’s removal of

all factual evidence necessary to support AWAC’s position.

              97.    Accordingly, PNCC seeks a judicial declaration from this Court that

AWAC has waived or is estopped from asserting the flood exclusion in its Policy as a

basis to deny all of part of PNCC’s Claim (see Ex. A at § 10.L.2-3 (pp. 16-17 of 25)).

          COUNT III – DECLARATORY JUDGMENT (SERVPRO PAYMENT)

              98.    PNCC repeats and re-alleges the allegations of the foregoing

paragraphs as if fully set forth herein.

              99.    Though the Servpro Agreement was signed by PNCC and Servpro,

Servpro was expressly instructed and supervised by AWAC’s adjustment team during

their work at the Club.

              100.   PNCC was repeatedly led by AWAC’s adjustment team to believe

that Servpro’s services would be covered in full under the Policy, and accordingly PNCC

did not closely supervise Servpro’s work or monitor the costs being incurred by Servpro.

              101.   Under AWAC’s adjustment team’s supervision, Servpro invoiced an

extremely unreasonable amount for the work it performed and then sent its invoice

directly to PNCC despite AWAC’s earlier representations that Servpro’s invoices would

be covered under the AWAC Policy.

              102.   The Servpro Agreement contemplates that PNCC’s insurance

company will pay for Servpro’s invoices and that PNCC is only potentially obligated to

pay for whatever portion of the invoice is not paid by PNCC’s insurance company.


                                            19


         Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 19 of 25
              103.   Although AWAC has never actually stated that the Servpro charges

are not covered under the Policy, AWAC has failed to pay any portion of Servpro’s

$1,429,753.44 invoice.

              104.   Upon information and belief, in the event that Servpro does agree

that the Servpro charges are covered under the Policy, AWAC will attempt to credit all

$1,429,753.44 toward the exhaustion of applicable limits of liability under the Policy,

rather than only crediting that percentage of the Servpro invoice that corresponds with a

reasonable fee for the amount of work performed.

              105.   By reason of the foregoing, an actual and justiciable controversy

exists between PNCC and AWAC with respect to whether AWAC is legally obligated to

pay the $1,429,753.44 Servpro invoice and with respect to the amount of such payment

that AWAC can credit toward exhaustion of applicable limits of liability under the AWAC

Policy.

              106.   Accordingly, PNCC seeks a judicial declaration from this Court that

AWAC must pay the entirety of the Servpro invoice and may only credit that percentage

of the invoice that corresponds with a reasonable fee for the amount of work performed

toward exhaustion of applicable limits of liability under the AWAC Policy.

                        COUNT IV – N.C. GEN. STAT. § 75-1.1(a)

              107.   PNCC repeats and re-alleges the allegations of the foregoing

paragraphs as if fully set forth herein.

              108.   Chapter 75, Article 1, Section 75-1.1(a) of the North Carolina

General Statutes declares unlawful all “[u]nfair methods of competition in or affecting

commerce, and unfair or deceptive practices in or affecting commerce ….”

              109.   AWAC has engaged in unfair or deceptive practices violating
                                            20


          Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 20 of 25
Section 75-1.1(a) by engaging in unfair claim settlement practices as delineated in

Chapter 58, Article 63, Section 58-63-15, including by:

              i. Failing to attempt in good faith to effectuate a prompt, fair and
                 equitable settlement of the Claim, by (a) inducing PNCC to discard
                 near-new furniture that could have been reused based on PNCC’s
                 understanding that the furniture would be a covered loss under the
                 Policy, (b) allowing loss mitigation company Servpro to remove and
                 destroy parts of the Club PNCC could have used to prove that the
                 Policy’s flood exclusion is inapplicable, despite knowing that it would
                 seek to deny coverage based on the flood exclusion, and (c) failing to
                 provide requested documentation to support the factual basis for
                 AWAC’s coverage position;

             ii. Refusing to make timely payment of the Claim on the purported basis
                 that the Claim may be partly or wholly excluded based on a flood
                 exclusion without conducting a reasonable investigation based on all
                 available information of whether the damage was in fact caused by
                 flood;

             iii. Compelling PNCC to institute this litigation by paying only $750,000,
                  an amount far less than what will ultimately be recovered by PNCC
                  based on its covered and fully substantiated loss of at least $6 million;

             iv. Making an advance payment of $750,000 to PNCC without stating the
                 particular coverage under which AWAC was crediting the payment;
                 and

             v. Failing to act reasonably promptly to pay part or all of PNCC’s Claim
                upon receipt of written substantiation of the damages comprising the
                Claim, despite repeated, urgent requests for payment based on the
                dire financial condition of the Club and its lack of funds to complete the
                repair process.

             110.   AWAC’s acts, including but not limited to those listed above, were

in or affecting commerce and were the direct and proximate cause of damage to PNCC,

in the form of AWAC’s failure to make timely payment of PNCC’s Claim according to

AWAC’s obligations under the Policy.

             111.   AWAC’s acts, including but not limited to those listed above, may

be the direct and proximate cause of additional consequential damage to PNCC flowing

                                            21


        Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 21 of 25
from AWAC’s original failure to timely pay the Claim.

              112.     PNCC is therefore entitled to recover treble damages and its

reasonable attorneys’ fees and expenses under N.C. Gen. Stat. §§ 75-16 and 75-16.1.

                         COUNT V – COMMON LAW BAD FAITH

              113.     PNCC repeats and re-alleges the allegations of the foregoing

paragraphs as if fully set forth herein.

              114.     AWAC, in its handling of PNCC’s Claim, has acted willfully and

wantonly, showing a conscious and intentional disregard of and indifference to PNCC’s

rights to be promptly and fully compensated for any loss covered under the Policy

subject to other applicable terms and conditions.

              115.     AWAC has acted willfully and wantonly in its handling of PNCC’s

Claim, including by:

               i. Inducing PNCC to discard near-new furniture that could have been
                  reused based on PNCC’s understanding that the furniture would be a
                  covered loss under the Policy, with knowledge that AWAC would
                  assert that such loss was not covered based on a policy exclusion for
                  flood;

              ii. Allowing loss mitigation company Servpro to remove and destroy parts
                  of the Club PNCC could have used to prove that the Policy’s flood
                  exclusion is inapplicable, despite knowing that it would seek to deny
                  coverage based on the flood exclusion;

              iii. Failing to provide requested documentation to support the factual basis
                   for AWAC’s coverage position despite repeated requests;

             iv. Paying only a $750,000 advance payment, despite PNCC
                 substantiating a covered loss of at least $6 million, with full knowledge
                 that its failure to pay was placing PNCC in an increasingly dire financial
                 condition as it attempted to complete repairs to the Club; and

              v. Failing to act reasonably promptly to pay part or all of PNCC’s Claim
                 upon receipt of written substantiation of the damages comprising the
                 Claim, despite repeated, urgent requests for payment based on the
                 dire financial condition of the Club and its lack of funds to complete the
                                            22


         Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 22 of 25
                    repair process.

              116.     Upon information and belief, AWAC knew or should have known

that its conscious and intentional disregard of and indifference to PNCC’s rights was

reasonably likely to result in injury to PNCC.

              117.     By reason of AWAC’s bad faith conduct, PNCC is entitled to

recover all of its damages, including all incidental, consequential and compensable

damages, along with pre-judgment and post-judgment interest, reasonable attorneys’

fees and expenses, and punitive damages in amounts to be determined at trial and as

permitted under North Carolina law.

                                      PRAYER FOR RELIEF

              WHEREFORE, PNCC requests that this Court:

              1.       Enter judgment on Count I in favor of PNCC and against AWAC for

damages in an amount to be determined at trial, including compensatory damages,

consequential damages,         pre-judgment and     post-judgment     interest,   reasonable

attorneys’ fees, costs, and such other relief as this Court may deem appropriate;

              2.       Enter a judicial declaration on Count II that AWAC has waived or is

estopped from asserting the AWAC Policy’s flood exclusion to deny PNCC’s Claim in

whole or in part;

              3.       Enter a judicial declaration on Count III that AWAC must pay the

entire amount of Servpro’s invoice and may only credit that percentage of the invoice

that corresponds with a reasonable fee for the scope of work performed toward

exhaustion of applicable limits of liability under the AWAC Policy;

              4.       Enter judgment on Count IV in favor of PNCC and against AWAC

for damages in an amount to be trebled and for reasonable attorneys’ fees and
                                             23


         Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 23 of 25
expenses pursuant to North Carolina General Statutes Chapter 75, Article 1, Sections

75-1.1(a), 75-16 and 75-16.1;

             5.    Enter judgment on Count V in favor of PNCC and against AWAC

and award damages, including all incidental, consequential and compensable damages,

plus punitive damages in the maximum amount permissible under North Carolina law

and recovery of reasonable attorneys' fees and expenses; and

             6.    On all Counts, award such other and further relief as this Court

deems just and proper.

                                JURY TRIAL DEMAND

             PNCC hereby demands trial by jury of any and all issues so triable.




                                          24


        Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 24 of 25
         This the 20th day of March, 2019.



                                              /s/ Alex C. Dale
                                              Alexander C. Dale
                                              N.C. State Bar I.D. No. 28191
                                              Email: acd@wardandsmith.com
                                              Michael J. Parrish
                                              N.C. State Bar I.D. No. 38419
                                              Email: mjp@wardandsmith.com
                                              For the firm of
                                              Ward and Smith, P.A.
                                              127 Racine Drive
                                              Wilmington, North Carolina 28403
                                              Telephone: (910) 794-4800
                                              Facsimile: (910) 794-4877
                                              Local Rule 83.1 Counsel for Plaintiff Porters
                                              Neck Country Club, Inc.



                                              Finley T. Harckham, Esq. (Notice of Special
                                              Appearance forthcoming)
                                              Nicholas R. Maxwell, Esq. (Notice of Special
                                              Appearance forthcoming)
                                              ANDERSON KILL P.C.
                                              1251 Avenue of the Americas
                                              New York, New York 10020
                                              Telephone: (212) 278-1000
                                              fharckham@andersonkill.com
                                              nmaxwell@andersonkill.com

                                              Attorneys for Plaintiff
                                              Porters Neck Country Club, Inc.




ND: 4843-2347-5594, v. 3




                                             25


            Case 7:19-cv-00061-BO Document 1 Filed 03/20/19 Page 25 of 25
